SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1220
CA 16-00089
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF CITY OF ROME,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

BOARD OF ASSESSORS AND/OR ASSESSOR OF TOWN
OF LEWIS, BOARD OF ASSESSMENT REVIEW, COUNTY
OF LEWIS, RESPONDENTS-APPELLANTS,
ET AL., RESPONDENT.
(APPEAL NO. 1.)


C. LOUIS ABELOVE, UTICA, FOR RESPONDENTS-APPELLANTS BOARD OF ASSESSORS
AND/OR ASSESSOR OF TOWN OF LEWIS, AND BOARD OF ASSESSMENT REVIEW.

JOAN E. MCNICHOL, COUNTY ATTORNEY, LOWVILLE, FOR RESPONDENT-APPELLANT
COUNTY OF LEWIS.

GOLDMAN ATTORNEYS PLLC, ALBANY (PAUL J. GOLDMAN OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeals from an order of the Supreme Court, Lewis County (Charles
C. Merrell, J.), entered August 27, 2015. The order, inter alia,
granted the motion of petitioner for partial summary judgment on the
ground of selective reassessment.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs.

     Same memorandum as in Matter of City of Rome v Board of Assessors
and/or Assessor of Town of Lewis ([appeal No. 2] ___ AD3d ___ [Feb. 3,
2017]).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court